REIMEL, J.,
— Harry D. Pollack was attacked and pushed on the track at the Thirtieth Street Subway Station by three men on December 14, 1969. He was then taken to Presbyterian Hospital where he died. His administratrix brought action on December 4, 1970, and thereafter defendant filed an answer denying liability and setting forth new matter, contending that plaintiff failed to comply with the provision of Act of August 14, 1963, P. L. 984, 66 PS *712§2036. Defendant moved for summary judgment. The requirements of the statute were not met and defendant was not responsible for unforeseeable and unpreventable criminal acts of third persons.
On May 31, 1973, an order was entered wherein defendant’s motion for summary judgment was granted.